Case 1:21-cr-20244-TLL-PTM ECF No. 1, PagelD.1 Filed 04/07/21 Page 1of5 S
3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
UNITED STATES OF AMERICA,
Case: 1:21-cr-20244
Plaintiff, Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.
Vv. Filed: 04-07-2021 At 12:06 PM

SEALED MATTER (tt)
ANDREW JORDAN-RICHARD SIMMONS,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:

COUNT ONE
Distribution of Methamphetamine
(21 U.S.C. § 841(a)(1))

On or about January 28, 2021, in the Eastern District of Michigan, Andrew
Jordan-Richard Simmons knowingly and intentionally distributed a mixture or
substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, section

841(a)(1).

1of 4
Case 1:21-cr-20244-TLL-PTM ECF No. 1, PagelD.2 Filed 04/07/21 Page 2 of5

COUNT TWO
Distribution of Methamphetamine
(21 U.S.C. § 841(a)(1))

On or about February 2, 2021, in the Eastern District of Michigan, Andrew
Jordan-Richard Simmons knowingly and intentionally distributed a mixture or
substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, section

841(a)(1).

COUNT THREE
Possession with Intent to Distribute Methamphetamine
(21 U.S.C. § 841(a)(1))
On or about February 2, 2021, in the Eastern District of Michigan, Andrew
Jordan-Richard Simmons knowingly possessed with intent to distribute 50 grams
or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1).

COUNT FOUR
Possession with Intent to Distribute Methamphetamine
(21 U.S.C. § 841(a)(1))
On or about March 10, 2021, in the Eastern District of Michigan, , Andrew

Jordan-Richard Simmons knowingly possessed with intent to distribute a mixture

or substance containing a detectable amount of methamphetamine, a Schedule II

2 of 4
Case 1:21-cr-20244-TLL-PTM ECF No. 1, PagelD.3 Filed 04/07/21 Page 3 o0f5

controlled substance, in violation of Title 21, United States Code, Section
841(a)(1).

FORFEITURE ALLEGATION

Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides notice to
the defendant of its intention to seek forfeiture of all proceeds, direct or indirect, or
property traceable thereto, all property that facilitated the commission of the
violations alleged, or property traceable thereto, and all property involved in, or

property traceable thereto, of the violations set for in this.

Substitute Assets: Ifthe property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

3 0f 4

 
 

Case 1:21-cr-20244-TLL-PTM ECF No. 1, PagelD.4 Filed 04/07/21 Page 4of5

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

Dated: April 7, 2021

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

4 of 4

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

s/Roy R. Kranz

ROY R. KRANZ

Assistant U.S. Attorney

101 First Street, Suite 200

Bay City, Michigan 48708-5747
(989) 895-5712
Roy.Kranz(@usdoj.gov
(P56903)
Case 1:21-cr-20244-TLL-PTM ECF No.1, PagelD.5 Filed 04/07/21 Page5of5

Companion Case information MUST be completed by AU! Case: 1-21-cr-20244 7

United States District Court Criminal Case Coy =_- Judge: Ludington, Thomas L.

Eastern District of Michigan MJ: Morris, Patricia T.

Filed: 04-07-2021 At 12:06 PM _
SEALED MATTER (tt)

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comp!

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

C1 Yes x No AUSA’s Initials: RRK

 

Case Title: USA v. Andrew Jordan-Richard Simmons
County where offense occurred: Isabella

Check One: XFelony Misdemeanor Petty

X__Indictment/ Information --- no prior complaint.

Indictment/____ Information --- based upon prior complaint []
Indictment/___Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
O Corrects errors; no additional charges or defendants.
O Involves, for plea purposes, different charges or adds counts.
0 Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
as i
CEQ Ss
Date: April 7, 2021 RoyR. Kranz ™.f \ \
Assistant United States Attorney ~-4
101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712
Fax: 989-895-5790
E-Mail address: roy.kranz@usdoj.gov

Attorney Bar #: P56903

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

 
